      Case: 1:19-cv-02947 Document #: 1 Filed: 05/03/19 Page 1 of 20 PageID #:1




                     IN THE UNITED STATES DISTRICT COURT
                NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 UNITED STATES FIRE INSURANCE                    )
 COMPANY,                                        )
                                                 )
                          Plaintiff,             )
           v.                                    )   Case No.: 1:19-cv-02947
                                                 )
 XANITOS, INC., CHRISTOPHER                      )
 BYCZEK, individually and on behalf of all       )
 others similarly situated, and BRITTANY         )
 LLOYD, individually and on behalf of all        )
 others similarly situated.                      )
                                                 )
                          Defendants.            )

                     COMPLAINT FOR DECLARATORY JUDGMENT

       Plaintiff, United States Fire Insurance Company (“U.S. Fire”), by and through its

undersigned counsel, as and for its Complaint for Declaratory Judgment against Defendants,

Xanitos, Inc. (“Xanitos”), Christopher Byczek, individually and on behalf of all others similarly

situated, and Brittany Lloyd, individually and on behalf of all others similarly situated, states as

follows:

                                       NATURE OF THE ACTION

       1.       This is an action for declaratory judgment pursuant to Rule 57 of the Federal Rules

of Civil Procedure and 28 U.S.C. § 2201. In this action, U.S. Fire seeks a determination of its rights

and obligations under an insurance policy issued to Xanitos in connection with Underlying

Lawsuits filed by Christopher Byczek, individually and on behalf of all others similarly situated,

and Brittany Lloyd, individually and on behalf of all others similarly situated, which assert certain

claims against Xanitos.
      Case: 1:19-cv-02947 Document #: 1 Filed: 05/03/19 Page 2 of 20 PageID #:1




                                     JURISDICTION AND VENUE

        2.      This is an action for declaratory judgment pursuant to 28 U.S.C. § 2201 and Rule

57 of the Federal Rules of Civil Procedure.

        3.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332(a), as this

action is between citizens of different states and the amount in controversy exceeds $75,000.

        4.      Venue is proper in the Northern District of Illinois pursuant to 28 U.S.C. § 1391(a)

as certain defendants reside in the Northern District of Illinois and the events at issue took place in

the Northern District of Illinois.

        5.      Plaintiff United States Fire Insurance Company is a corporation organized and

existing under the laws of the state of Delaware, with its principal place of business in the state of

New Jersey.

        6.      Defendant Xanitos, Inc. is a corporation organized and existing under the laws of

the state of Pennsylvania, with its principal place of business located at 3809 West Chester Pike,

Newtown Square, Pennsylvania 19073.

        7.      Defendant Christopher Byczek is an adult individual who is a citizen of and is

domiciled in the state of Illinois. Plaintiff U.S. Fire does not assert any claim against Defendant

Byczek in the Complaint and Defendant Byczek has been named as a defendant in this action solely

as a necessary and indispensable party.

        8.      Defendant Brittany Lloyd is an adult individual who is a citizen of and is domiciled

in the state of Illinois. Plaintiff U.S. Fire does not assert any claim against Defendant Lloyd in the

Complaint and Defendant Lloyd has been named as a defendant in this action solely as a necessary

and indispensable party.

        9.      The Underlying Actions (as defined herein) are pending in the Circuit Court of



                                                  2
       Case: 1:19-cv-02947 Document #: 1 Filed: 05/03/19 Page 3 of 20 PageID #:1




Cook County, Illinois.

         10.      U.S. Fire issued a policy of insurance to Xanitos, as described more fully below.

         11.      The scope of the coverage available to the Xanitos is governed by the terms,

conditions, and exclusions of the policy.

                                       THE UNDERLYING ACTIONS

         12.      On or about October 19, 2018, plaintiff Christopher Byczek filed a class action

lawsuit against Xanitos styled Christopher Byczek, individually and on behalf of all others

similarly situated v. Xanitos, Inc., case no. 18-CH-13064, in the Circuit Court of Cook County,

Illinois (the “Byczek Suit”). On or about December 11, 2018, plaintiff Brittany Lloyd filed a class

action lawsuit against Xanitos styled Brittany Lloyd, individually and on behalf of all others

similarly situated v. Xanitos, Inc., case no. 18-cv-15351 in the Circuit Court of Cook County,

Illinois (the “Llyod Suit”). The Byczek Suit and the Lloyd Suit are referred to collectively herein

as the “Underlying Actions”. The allegations contained in the respective complains filed in the

Underlying Actions are substantially identical. 1 A true and correct copy of the Byczek complaint

is attached hereto as Exhibit A. A true and correct copy of the Lloyd complaint is attached hereto

as Exhibit B.

         13.      In the Complaints, the underlying plaintiffs assert a single cause of action against

Xanitos for violation of the Biometric Information Privacy Act, 740 ILCS 14/1, et seq. (the

“BIPA”).

         14.      The Complaints allege that the state of Illinois enacted the BIPA specifically to

regulate companies that collect and store Illinois’ citizens’ biometrics, such as fingerprints. The



1
 Plaintiffs Byczek and Lloyd, and their respective putative classes, are referred to herein as the “underlying
plaintiffs” and the substantially identical complaints filed in the Underlying Actions are referred to herein as the
“Complaints”.

                                                           3
      Case: 1:19-cv-02947 Document #: 1 Filed: 05/03/19 Page 4 of 20 PageID #:1




Complaints further allege that, despite this law, Xanitos disregards its employees’ statutorily

protected privacy rights and unlawfully collects, stores, and uses their biometric data in violation

of the BIPA. Exs. A & B, ¶ 5.

       15.     The Complaints allege that Xanitos has violated, and continues to violate, the BIPA

because it did not:

              properly inform underlying plaintiffs and the putative class members in writing of

               the specific purpose and length of time for which their fingerprints were being

               collected, stored, and used, as required by the BIPA;

              provide a publicly available retention schedule and guidelines for permanently

               destroying underlying plaintiffs’’ and the putative class’s fingerprints, as required

               by the BIPA; nor

              receive a written release from underlying plaintiffs or the members of the putative

               class to collect, capture, or otherwise obtain their fingerprints, as required by the

               BIPA.

Exs. A & B, ¶¶ 30, 31, 33.

       More specifically, the Complaints allege that Xanitos violated the BIPA by: (i) negligently

failing to obtain written release from underlying plaintiffs and the putative class before it collected,

used, and stored their biometric identifiers and biometric information; (ii) negligently failing to

inform underlying plaintiffs and the putative class in writing that their biometric identifiers and

biometric information were being collected and stored; (iii) negligently failing to inform

underlying plaintiffs and the putative class in writing of the specific purpose and length of term for

which their biometric identifiers or biometric information was being collected, stored and used;

and (iv) by negligently failing to publicly provide a retention schedule or guideline for permanently



                                                   4
      Case: 1:19-cv-02947 Document #: 1 Filed: 05/03/19 Page 5 of 20 PageID #:1




destroying its employees’ biometric identifiers and biometric information. Exs. A & B, ¶¶ 23, 24.

       16.     The Complaints seek, inter alia, injunctive and equitable relief as is necessary to

protect the interests of the underlying plaintiffs by requiring Xanitos to comply with the BIPA’s

requirements for the collection, storage, and use of biometric identifiers and biometric information,

liquidated damages of $1,000 per violation for each of Xanitos’ negligent violations of the BIPA,

and reasonable attorneys’ fees and costs and expenses.

                                          THE POLICY

       17.     United States Fire Insurance Company issued Policy Number 5417117001 to

Named Insured Xanitos, Inc. which provided Commercial General Liability coverage with limits

of liability of $1,000,000 Each Occurrence, $1,000,000 Personal and Advertising Injury,

$2,000,000 General Aggregate, and with effective dates of March 31, 2018 to March 31, 2019.

(the “Policy”). A true and correct certified copy of the Policy is attached hereto as Exhibit C.

       18.     Coverage A under the Commercial General Liability part of the Policy provides, in

pertinent part, as follows:

       SECTION I – COVERAGES

       COVERAGE A – BODILY INJURY AND PROPERTY DAMAGE
       LIABILTY

       1. Insuring Agreement

          a. We will pay those sums that the insured becomes legally obligated to pay as
             damages because of “bodily injury” or “property damage” to which this
             insurance applies. We will have the right and duty to defend the insured
             against any “suit” seeking those damages. However, we will have no duty to
             defend the insured against any “suit” seeking damages for “bodily injury” or
             “property damage” to which this insurance does not apply. We may, at our
             discretion, investigate any “occurrence” and settle any claim or “suit” that
             may result. But:

             (1) The amount we will pay for damages is limited as described in Section
             III – Limits Of Insurance; and


                                                 5
      Case: 1:19-cv-02947 Document #: 1 Filed: 05/03/19 Page 6 of 20 PageID #:1




                (2) Our right and duty to defend ends when we have used up the applicable
                limit of insurance in the payment of judgments or settlements under
                Coverages A or B or medical expenses under Coverage C.

                                              ***

          b. This insurance applies to “bodily injury” and “property damage” only if:

                 (1) The “bodily injury” or “property damage” is caused by an “occurrence”
                     that takes place in the “coverage territory”

                 (2) The “bodily injury” or “property damage” occurs during the policy
                     period; and

                                              ***
Ex. C, p. 84.

       19.       The Commercial General Liability Coverage Part of the Policy also contains the

following language regarding “Who Is An Insured”:

       SECTION II – WHO IS AN INSURED

       1. If you are designated in the Declarations as:

                                                  ***

                d. An organization other than a partnership, joint venture or limited liability
                   company, you are an insured. Your "executive officers" and directors are
                   insureds, but only with respect to their duties as your officers or directors.
                   Your stockholders are also insureds, but only with respect to their
                   liability as stockholders.

                                                  ***

             2. Each of the following is also an insured:

                   a.   Your "volunteer workers" only while performing duties related to the
                        conduct of your business, or your "employees", other than either your
                        "executive officers" (if you are an organization other than a
                        partnership, joint venture or limited liability company) or your
                        managers (if you are a limited liability company), but only for acts
                        within the scope of their employment by you or while performing
                        duties related to the conduct of your business . . .



                                                    6
      Case: 1:19-cv-02947 Document #: 1 Filed: 05/03/19 Page 7 of 20 PageID #:1




                                                ***
EX. C, ps. 92-93.

       20.      Coverage A under the Commercial General Liability part of the Policy includes the

following pertinent exclusions:

       2. Exclusions

          This insurance does not apply to:

                                                ***

             o. Personal And Advertising Injury

               “Bodily injury” arising out of “personal and advertising injury”.

                                                ***

             q. Recording And Distribution Of Material Or Information In Violation
             Of Law

               “Bodily injury” or “property damage” arising directly or indirectly out of
               any action or omission that violates or is alleged to violate:

               (1) The Telephone Consumer Protection Act (TCPA), including any
               amendment of or additional to such law;
               (2) The CAN-SPAM Act of 2003, including any amendment of or addition
               to such law;
               (3) The Fair Credit Reporting Act (FCRA), and any amendment of or
               addition to such law, including the Fair and Accurate Credit Transactions
               Act (FACTA); or
               (4) Any federal, state or local statute, ordinance or regulation, other than the
               TCPA, CAN-SPAM Act of 2003 or FCRA and their amendments and
               additions, that addresses, prohibits, or limits the printing, dissemination,
               disposal, collecting, recording, sending, transmitting, communicating or
               distribution of material or information.

Ex. C, p. 88-89.


       21.      Pursuant to the Exclusion – Access or Disclosure of Confidential or Personal

Information and Data-Related Liability –With Limited Bodily Injury Exception endorsement,

Exclusion 2.p. of Coverage A was amended and replaced by the following:


                                                   7
      Case: 1:19-cv-02947 Document #: 1 Filed: 05/03/19 Page 8 of 20 PageID #:1




       2. Exclusions

       This insurance does not apply to:

       p. Access Or Disclosure Of Confidential Or Personal Information And Data-
          related Liability

             Damages arising out of:

             (1) Any access to or disclosure of any person’s or organization’s confidential
                 or personal information, including patents, trade secrets, processing
                 methods, customer lists, financial information, credit card information,
                 health information or any other type of non-public information; or
             (2) The loss of, loss of use of, damage to, corruption of, inability to access, or
                 inability to manipulate electronic data.

                                                 ***

             As used in this exclusion, electronic data means information, facts or programs
             store as or on, created or used on, or transmitted to or from computer software,
             including systems and applications software, hard or floppy disks, CD-ROMs,
             tapes, drives, cells, data processing devices or any other media which are used
             with electronically controlled equipment.

Ex. C, p. 142.

       22.       Coverage B under the Commercial General Liability part of the Policy further

provides, in pertinent part, as follows:

       COVERAGE B – PERSONAL AND ADVERTISING INJURY LIABILITY

       1. Insuring Agreement

          a. We will pay those sums that the insured becomes legally obligated to pay as
             damages because of “personal and advertising injury” to which this insurance
             applies. We will have the right and duty to defend the insured against any
             “suit” seeking those damages. However, we will have no duty to defend the
             insured against any “suit” seeking damages ofr “personal and advertising
             injury” to which this insurance does not apply. We may, at our discretion,
             investigate any offense and settle any claim or “suit” that may result. But:

              (1) The amount we will pay for damages is limited as described in Section III
              – Limits of Insurance; and




                                                   8
      Case: 1:19-cv-02947 Document #: 1 Filed: 05/03/19 Page 9 of 20 PageID #:1




                (2) Our right and duty to defend end when we have used up the applicable
                limit of insurance in the payment of judgments or settlements under
                Coverages A or B or medical expenses under Coverage C.

                                               ***

          b. This insurance applies to “personal and advertising injury” caused by an
             offense arising out of your business but only if the offense was committed in
             the “coverage territory” during the policy period.

Ex. C, p. 89.

       23.       Coverage B under the Commercial General Liability part of the Policy includes the

following pertinent exclusion:

       2. Exclusions

       This insurance does not apply to:

                                               ***

       p. Recording And Distribution Of Material Or Information In Violation Of
       Law

          “Personal and advertising injury” arising directly or indirectly out of any action
          or omission that violates or is alleged to violate:

          (1) The Telephone Consumer Protection Act (TCPA), including any amendment
          of or addition to such law;
          (2) The CAN-SPAM Act of 2003, including any amendment of or addition to
          such law;
          (3) The Fair Credit Reporting Act (FCRA), and any amendment of or addition
          to such law, including the Fair and Accurate Credit Transactions Act (FACTA);
          or
          (4) Any federal, state or local statute, ordinance or regulation, other than the
          TCPA, CAN-SPAM Act of 2003 or FCRA and their amendments and additions,
          that addresses, prohibits, or limits the printing, dissemination, disposal,
          collecting, recording, sending, transmitting, communicating or distribution of
          material or information.

Ex. C, p. 90.




                                                 9
     Case: 1:19-cv-02947 Document #: 1 Filed: 05/03/19 Page 10 of 20 PageID #:1




       24.       Furthermore, pursuant to the Exclusion – Access or Disclosure of Confidential or

Personal Information and Data-Related Liability – With Limited Bodily Injury Exception

endorsement, the following exclusion was added to Coverage B:

       2. Exclusions

       This insurance does not apply to:

       Access Or Disclosure Of Confidential Or Personal Information

       “Personal and advertising injury” arising out of any access to or disclosure of any
       person’s or organization’s confidential or personal information, including patents,
       trade secrets, processing methods, customer lists, financial information, credit card
       information, health information or any other type of non-public information.

       This exclusion applies even if damages are claimed for notification costs, credit
       monitoring expenses, forensic expenses, public relations expenses or any other loss,
       cost or expense incurred by you or others arising out of any access to or disclosure
       of any person’s or organization’s confidential or personal information.

Ex. C, p. 142.

       25.       The Policy contains the following relevant definitions:

       SECTION V – DEFINITIONS

                                                ***

       13. “Occurrence” means an accident, including continuous or repeated exposure to
           substantially the same general harmful conditions.

       14. “Personal and advertising injury” means injury, including consequential
          “bodily injury”, arising out of one or more of the following offenses:

             a. False arrest, detention or imprisonment;

             b. Malicious prosecution;

             c. The wrongful eviction from, wrongful entry into, or invasion of the right of
                private occupancy of a room, dwelling or premises that a person occupies,
                committed by or on behalf of its owner, landlord or lessor;




                                                  10
     Case: 1:19-cv-02947 Document #: 1 Filed: 05/03/19 Page 11 of 20 PageID #:1




             d. Oral or written publication, in any manner, of material that slanders or libels
                a person or organization or disparages a person’s or organization’s goods,
                products or services;

             e. Oral or written publication, in any manner, of material that violates a
                person’s right of privacy;

             f. The use of another’s advertising idea in your “advertisement”; or

             g. Infringing upon another’s copyright, trade dress or slogan in your
               “advertisement”.

                                                ***

       17. “Property damage” means:

             a. Physical injury to tangible property, including all resulting loss of use of
                that property. All Such loss of use shall be deemed to occur at the time of
                the “occurrence” that caused it; or
             b. Loss of use of tangible property that is not physically injured. All such loss
                of use shall be deemed to occur at the time of the “occurrence” that caused
                it.

             For the purposes of this insurance, electronic data is not tangible property.

Ex. C, p. 98.

       26.       Pursuant to the Xanitos Enhancements endorsement, the definition of “bodily

injury” was deleted and replaced by the following:

       1. Mental Anguish, Mental Injury Or Humiliation

                                                       ***

       “Bodily injury” means bodily injury, sickness or disease sustained by a person,
       including mental anguish, mental injury, humiliation or death resulting from any of
       these at any time.

Ex. C, p. 145.

                                         THIS DISPUTE

       27.       Xanitos has sought a defense and indemnity from U.S. Fire under the Policy in

connection with the claims asserted against it in the Complaints filed in the Underlying Actions.


                                                  11
     Case: 1:19-cv-02947 Document #: 1 Filed: 05/03/19 Page 12 of 20 PageID #:1




       28.     U.S. Fire has determined through its coverage investigation that it owes no

obligation to defend or indemnify Xanitos in connection with the claims asserted against it in the

Complaints in the Underlying Actions.

       29.     U.S. Fire has advised Xanitos in writing that it disclaims any obligation under the

Policy to provide a defense to or indemnify Xanitos in connection with the claims asserted against

it in the Complaints in the Underlying Actions.

       30.     U.S. Fire now brings this action to obtain a judicial declaration that it owes no duties

under the Policy to defend or indemnify Xanitos in connection with the claims asserted against it

in the Complaints in the Underlying Actions.

                                           COUNT I
                                        (Against Xanitos)

       31.     U.S. Fire incorporates by reference herein paragraphs 1 through 30, as if the same

were fully set forth at length.

       32.     The insuring agreement for Coverage A provides, in pertinent part, that coverage is

afforded for those sums that the insured becomes legally obligated to pay as damages because of

“bodily injury” or “property damage” to which this insurance applies. Ex. C, p. 84.

       33.     The Policy was amended to define “bodily injury” to mean, in pertinent part,

“bodily injury . . . including mental anguish, mental injury, humiliation . . .” Ex. C, p. 145.

       34.     The Policy defines “property damage” to mean “[p]hysical injury to tangible

property, including all resulting loss of use of that property” and “[l]oss of use of tangible property

that is not physically injured.” Ex. C, ps. 98-99. The Policy’s definition of “property damage”

further provides that “[f]or the purposes of this insurance, electronic data is not tangible property.”

Ex. C, ps. 98-99.

       35.     The Complaints allege that the underlying plaintiffs have been injured by Xanitos’


                                                  12
     Case: 1:19-cv-02947 Document #: 1 Filed: 05/03/19 Page 13 of 20 PageID #:1




 violations of the BIPA. The Complaints allege that “by collecting, storing, and using underlying

 plaintiff’s and the putative class’s biometric identifiers and biometric information . . ., Xanitos

 violated underlying plaintiff’s and the putative class’s rights to privacy in their biometric

 identifiers or biometric information as set forth in” the BIPA. The Complaints do not allege that

 the underlying plaintiffs and the putative class sustained “bodily injury” or incurred “property

 damage” as defined under the Policy as a result of any actions or omissions by Xanitos. Instead,

 the Complaints allege that Xanitos violated their privacy rights as a result of their violations of

 the BIPA.

        36.     Accordingly, because the Complaints do not allege that Xanitos is liable for “bodily

 injury” or “property damage”, the claims asserted by the underlying plaintiffs against Xanitos do

 not fall within the scope of the insuring agreement of Coverage A of the Policy and, therefore, no

 coverage is afforded under Coverage A to Xanitos for the claims asserted against it in the

 Underlying Actions.

        WHEREFORE, U.S. Fire seeks a judgment that it owes no duty under the Policy to defend

or indemnify Xanitos, Inc. in connection with the claims asserted against it in the Complaints in

the Underlying Actions.

                                           COUNT II
                                        (Against Xanitos)

        37.     U.S. Fire incorporates by reference herein paragraphs 1 through 36, as if the same

were fully set forth at length.

        38.     There is no coverage afforded under Coverage A of the Policy to Xanitos for the

claims asserted against it in the Underlying Actions. Moreover, to the extent any allegations in the

Complaints could be reasonably interpreted as satisfying the requirements of coverage under the

insuring agreement of Coverage A, certain exclusions and endorsements contained in Coverage A


                                                 13
     Case: 1:19-cv-02947 Document #: 1 Filed: 05/03/19 Page 14 of 20 PageID #:1




of the Policy would operate to preclude coverage in this matter.

       39.     Coverage A of the Policy contains exclusion o. which precludes coverage for

“[b]odily injury” arising out of “personal and advertising injury”. Ex. C, p. 88.

       40.     The Policy defines “personal and advertising injury” to mean, in pertinent part,

“injury, including consequential ‘bodily injury’, arising out of . . . [o]ral or written publication, in

any manner, of material that violates a person’s right of privacy”. Ex. C, p. 98.

       41.     The Complaints in the Underlying Actions allege that Xanitos violated the privacy

rights of the underlying plaintiffs and the putative class through its violations of the BIPA. These

allegations fall within the scope of “personal and advertising injury” as defined in the Policy.

       42.     Accordingly, even if the allegations of the Complaints in the Underlying Actions

met the requirements of the Insuring Agreement of Coverage A of the Policy, the Policy does not

afford coverage to Xanitos because the claims asserted against Xanitos in the Underlying Actions

seek to impose liability on Xanitos for “personal and advertising injury” suffered by the underlying

plaintiffs and the putative class, which is precluded from coverage by the Personal and Advertising

Injury exclusion contained in Coverage A of the Policy.

       43.     Pursuant to endorsement, Coverage A of the Policy was amended to replace

exclusion p. with the Access Or Disclosure Of Confidential Or Personal Information And Data-

related Liability exclusion. This exclusion precludes coverage for “[d]amages arising out of: (1)

[a]ny access to or disclosure of any person’s or organization’s confidential or personal information,

including patents, trade secrets, processing methods, customer lists, financial information, credit

card information, health information or any other type of non-public information; or (2) the loss

of, loss of use of, damage to, corruption of, inability to access, or inability to manipulate electronic

data. The exclusion further provides that “[a]s used in this exclusion, electronic data means



                                                  14
     Case: 1:19-cv-02947 Document #: 1 Filed: 05/03/19 Page 15 of 20 PageID #:1




information, facts or programs stored as or on, created or used on, or transmitted to or from

computer software, including systems and applications software, hard or floppy disks, CD-ROMs,

tapes, drives, cells, data processing devices or any other media which are used with electronically

controlled equipment”. Ex. C, p. 142.

        44.     The Complaints seek “liquidated damages under BIPA” against Xanitos for injuries

arising out of the alleged access to or disclosure of the underlying plaintiffs’ and the putative class’s

confidential or personal information, health information, and other non-public information in

violation of the BIPA. Specifically, the Complaints allege that the rights to privacy of the

underlying plaintiffs and the putative class were violated by Xanitos’ failure to inform the

underlying plaintiffs and/or the class in writing that their biometric information was being collected

and stored, the specific purpose and length of term for which the information was being collected

and stored, and any retention schedule for permanently destroying the information.

        45.     Accordingly, even if the allegations of the Complaints in the Underlying Actions

met the requirements of the Insuring Agreement of Coverage A of the Policy, the Policy would not

afford coverage to Xanitos because the claims asserted against Xanitos in the Underlying Actions

seek to impose liability on Xanitos for damages arising out of alleged access to or disclosure of

the underlying plaintiffs’ and putative class’s confidential or personal information, health

information, and other non-public information, which is precluded from coverage by exclusion of

Coverage A of the Policy.

        46.     Coverage A of the Policy contains exclusion q. which precludes coverage for

“‘[b]odily injury’ . . . arising directly or indirectly out of any action or omission that violates or is

alleged to violate: . . . (4) [a]ny federal, state or local statute, ordinance or regulation, other than

the TCPA, CAN-SPAM Act of 2003 or FCRA and their amendments and additions, that addresses,



                                                   15
     Case: 1:19-cv-02947 Document #: 1 Filed: 05/03/19 Page 16 of 20 PageID #:1




prohibits, or limits the printing, dissemination, disposal, collecting, recording, sending,

transmitting, communicating or distribution of material or information”. Ex. C, ps. 88-89.

       47.     The Complaints allege that Xanitos has caused injuries to the underlying plaintiffs

and the putative class by its violations of the BIPA. Specifically, the Complaints allege that Xanitos

violated the BIPA by: i) negligently failing to obtain written releases from underlying plaintiffs

and the putative class before it collected, used, and stored their biometric identifiers and biometric

information; ii) negligently failing to inform underlying plaintiffs and the putative class in writing

that their biometric identifiers and biometric information were being collected and stored; iii)

negligently failing to inform underlying plaintiffs and the putative class in writing of the specific

purpose and length of term for which their biometric identifiers or biometric information was being

collected, stored and used; and iv) by negligently failing to publicly provide a retention schedule

or guideline for permanently destroying its employees’ biometric identifiers and biometric

information. The Complaints further assert that underlying plaintiffs seek “liquidated damages

under BIPA as compensation for the injuries Xanitos has caused by its violations of the BIPA.

       48.     Accordingly, even if the allegations of the Complaints in the Underlying Actions

met the requirements of the Insuring Agreement of Coverage A, the Policy would not afford

coverage for the claims asserted against Xanitos in the Underlying Actions because the claims arise

out of Xanitos’ alleged violations of the BIPA, which is precluded from coverage by exclusion q

of Coverage A of the Policy.

       WHEREFORE, U.S. Fire seeks a judgment that it owes no duty under the Policy to defend

or indemnify Xanitos, Inc. in connection with the claims asserted against it in the Complaints in

the Underlying Actions.

                                           COUNT III
                                         (Against Xanitos)


                                                 16
     Case: 1:19-cv-02947 Document #: 1 Filed: 05/03/19 Page 17 of 20 PageID #:1




        49.     U.S. Fire incorporates by reference herein paragraphs 1 through 48, as if the same

were fully set forth at length.

        50.     To the extent the allegations of the Complaints could be reasonably interpreted as

satisfying the requirements of the Insuring Agreement of Coverage B of the Policy, coverage for

the claims asserted against Xanitos in the Underlying Actions is precluded under Coverage B of

the Policy by operation of the certain exclusions.

        51.     Coverage B of the Policy contains exclusion p. which precludes coverage for

“‘[p]ersonal and advertising injury’ . . . arising directly or indirectly out of any action or omission

that violates or is alleged to violate . . . (4) [a]ny federal, state or local statute, ordinance or

regulation, other than the TCPA, CAN-SPAM Act of 2003 or FCRA and their amendments and

additions, that addresses, prohibits, or limits the printing, dissemination, disposal, collecting,

recording, sending, transmitting, communicating or distribution of material or information”. Ex.

C, p. 90.

        52.     The Policy defines “personal and advertising injury” to mean, in pertinent part,

“injury, including consequential ‘bodily injury’, arising out of . . . [o]ral or written publication, in

any manner, of material that violates a person’s right of privacy”. Ex. C, p. 98.

        53.     The Complaints specifically allege that the rights of privacy of the underlying

plaintiffs and the putative class were violated by Xanitos’ violations of the BIPA. Specifically, the

Complaints allege that by negligently collecting, storing, and using underlying plaintiffs’ biometric

identifiers or biometric information, Xanitos violated the underlying plaintiffs’ and the putative

class’s rights to privacy in their biometric identifiers or biometric information as set forth in the

BIPA.

        54.     Accordingly, even if the allegations of the Complaints in the Underlying Actions


                                                  17
     Case: 1:19-cv-02947 Document #: 1 Filed: 05/03/19 Page 18 of 20 PageID #:1




met the requirements of the Insuring Agreement of Coverage B of the Policy, the Policy would not

afford coverage for the claims asserted against Xanitos in the Underlying Action because the

Complaints allege “personal and advertising injury” arising out of Xanitos’ violations of the BIPA,

which is precluded from coverage by exclusion p of Coverage B of the Policy.

       55.     Pursuant to endorsement, Coverage B of the Policy was amended to add the Access

Or Disclosure Of Confidential Or Personal Information and Data-related Liability exclusion. This

exclusion precludes coverage for “‘[p]ersonal and advertising injury’ arising out of any access to

or disclosure of any person’s or organization’s confidential or personal information, including

patents, trade secrets, processing methods, customer lists, financial information, credit card

information, health information or any other type of non-public information.” The Policy defines

“personal and advertising injury” to mean, in pertinent part, “injury, including consequential

‘bodily injury’, arising out of . . . [o]ral or written publication, in any manner, of material that

violates a person’s right of privacy”. Ex. C, p. 142.

       56.     The exclusion further provides that it applies “even if damages are claimed for

notification costs, credit monitoring expenses, forensic expenses, public relations expenses or any

other loss, cost or expense incurred by you or others arising out of any access to or disclosure of

any person’s or organization’s confidential or personal information”. Ex. C, p. 142.

       57.     The Complaints allege that the underlying plaintiffs and putative class sustained

“personal and advertising injury” which arises out of Xanitos’ alleged access to or disclosure of

underlying plaintiffs’ confidential or personal information, health information, and other non-

public information. Specifically, the Complaints allege that Xanitos violated the rights of privacy

of the underlying plaintiffs and the putative class by negligently collecting, storing, and using

underlying plaintiffs’ biometric identifiers or biometric information. Exs. A & B, ¶¶ 48-50.



                                                 18
     Case: 1:19-cv-02947 Document #: 1 Filed: 05/03/19 Page 19 of 20 PageID #:1




       58.     Accordingly, even if the allegations of the Complaints in the Underlying Actions

met the requirements of the Insuring Agreement of Coverage B of the Policy, the Policy would not

afford coverage to Xanitos for the claims asserted against it in the Underlying Actions because the

Complaints seek to impose liability on Xanitos for “personal and advertising injury” arising out

Xanitos’ alleged access to or disclosure of underlying plaintiffs’ confidential or personal

information, health information, and other non-public information, which is precluded from

coverage by the Access Or Disclosure Of Confidential Or Personal Information exclusion of

Coverage B of the Policy.

       WHEREFORE, U.S. Fire seeks a judgment that it owes no duty under the Policy to defend

or indemnify Xanitos, Inc. in connection with the claims asserted against it in the Complaints in

the Underlying Actions.

                                     PRAYER FOR RELIEF

       Plaintiff United States Fire Insurance Company hereby respectfully requests the entry of

an order and judgment in its favor and against Defendants Xanitos, Inc., Christopher Byczek,

individually and on behalf of all others similarly situated, and Brittany Lloyd, individually and on

behalf of all others similarly situated, declaring as follows:

       a. This court has jurisdiction over the parties and the subject matter of this
          litigation;

       b. The Policy does not provide coverage to Defendant Xanitos, Inc. for the claims
          asserted against it in the Complaints in the Underlying Actions;

       c. U.S. Fire does not owe a duty under the Policy to defend Defendant Xanitos,
          Inc. or reimburse defense costs incurred by Defendant Xanitos, Inc. in
          connection with the claims asserted against it in the Complaints in the
          Underlying Actions;

       d. U.S. Fire does not owe a duty under the Policy to indemnify Defendant Xanitos,
          Inc. in connection with the claims asserted against it in the Complaints in the
          Underlying Actions;


                                                  19
    Case: 1:19-cv-02947 Document #: 1 Filed: 05/03/19 Page 20 of 20 PageID #:1




      e. U.S. Fire is entitled to an award of its costs; and

      f. Such other further relief as this Court deems just and appropriate.




                                     Respectfully Submitted,

                                     UNITED STATES FIRE INSURANCE COMPANY


Dated: May 3, 2019
                             By:     /s/ James J. Hickey
                                     James J. Hicke
                                     One of the Attorneys for Plaintiff
                                     United States Fire Insurance Company

                                     James J. Hickey
                                     James.Hickey@kennedyscmk.com
                                     Xavier Vergara
                                     Xavier.Vergara@kennedyscmk.com
                                     KENNEDYS CMK
                                     100 North Riverside Plaza, Suite 2100
                                     Chicago, IL 60606
                                     Phone: (312) 800-5000
                                     Fax: (312) 207-2110




                                               20
